Citation Nr: 0603112	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a scar on 
the back of the neck, a residual of the surgical removal of a 
mole.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to January 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) - which, in relevant part, granted service 
connection for a scar on the back of the neck as a residual 
of the surgical removal of a mole.  The RO assigned an 
initial noncompensable (i.e., 0 percent) rating retroactively 
effective from October 16, 2001, the date of receipt of the 
veteran's claim for this condition.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board remanded this case to the RO in June 2004 for 
further development and consideration - including ensuring 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA) and having the 
veteran re-examined to determine whether he was entitled to a 
higher rating under the revised criteria.


FINDINGS OF FACT

1.  A VA examination in January 2002 revealed the scar at 
issue was nontender and measured 2 x 0.8 cm.

2.  VA subsequently revised the criteria for rating skin 
disorders - including scars, effective August 30, 2002, and 
the Board remanded this case to the RO in June 2004, in part, 
to have the veteran re-examined with consideration of these 
new standards.

3.  The veteran underwent another VA examination on remand, 
in July 2004, and the evaluation revealed his scar was tender 
and measured 2 x 1 cm.


CONCLUSIONS OF LAW

1.  From October 16, 2001, when the veteran filed his claim, 
until August 29, 2002, the former schedular criteria were not 
met for an initial compensable rating for the post-operative 
scar on the back of his neck.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7803-5 
(2002).

2.  Since August 30, 2002, however, under the new standards, 
the criteria have been met for a 10 percent rating for this 
scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7803-5 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 


submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, 


of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).

In this case, the veteran filed his initial claim for service 
connection for the 
post-operative scar on his neck in October 2001.  And in 
response, he was provided notice of the VCAA by letter dated 
in November 2001.  The RO later granted service connection 
for the scar in the April 2002 decision at issue and assigned 
an initial noncompensable (0 percent) rating retroactively 
effective from October 16, 2001, the date of receipt of his 
claim.  In December 2002, in response, he filed a notice of 
disagreement requesting a higher initial rating.  So in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable to this "downstream" claim.

In any event, the Board remanded this case to the RO in June 
2004 - in part, to ensure compliance with the VCAA.  And on 
remand, to comply with this directive, the RO (actually, the 
Appeals Management Center (AMC)) sent the veteran another 
VCAA letter later in June 2004.  Among other things, the 
letter advised him of what evidence he was responsible for 
obtaining and what evidence VA would obtain for him.  The 
letter also advised him of the status of his claim, including 
insofar as what evidence had been obtained.  Unfortunately, 
the letter was in the context of him establishing his 
entitlement to service connection - which, as indicated, 
already had been established and indeed granted.  So the 
letter should have concerned his purported entitlement to a 
higher initial rating for this now service-connected 
disability.  The fact that it did not, however, is 
inconsequential in light of the General Counsel's holding in 
VAOPGCPREC 8-2003.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes VA and private treatment 
records and reports of VA examinations.  

There has been no indication since the Board's June 2004 
remand that there is any additional evidence having a bearing 
on this case that needs to be obtained.  The veteran has not 
identified any outstanding evidence, including when 
submitting his most recent statement in support of his claim 
in December 2005.  Thus, the VCAA's development provisions 
have been satisfied.  That is to say, the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  See 38 C.F.R. § 3.103 (2005).  In 
his substantive appeal (VA Form 9) filed in June 2003, he 
declined a personal hearing.  38 C.F.R. § 20.700(a).  
Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

The veteran's scar is currently evaluated as noncompensably 
disabling under Diagnostic Code 7800 (disfiguring scars of 
the head, face, or neck).  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities, including residual scars from 
surgeries.  See 67 Fed. Reg. 49590-49599 (2002).  The 
September 2004 Supplemental Statement of the Case reflects 
that the RO has evaluated the veteran's skin condition under 
the revised criteria.

Prior to August 30, 2002, Diagnostic Code 7800 provides a 
noncompensable rating for a slight scar.  A 10 percent rating 
requires a moderate, disfiguring scar.  A 30 percent rating 
requires a severe scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Finally, a 50 percent rating requires complete or 
exceptionally repugnant deformity of one side of the face or 
a marked or repugnant bilateral disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (as in effect prior to August 
30, 2002).

Prior to August 30, 2002, under Diagnostic Code 7803, 
superficial scars, poorly nourished with repeated ulceration, 
warrant a maximum 10 percent evaluation.  Under Diagnostic 
Code 7804, superficial scars, tender and painful on objective 
demonstration, warranted a maximum 10 percent evaluation.  
Under Diagnostic Code 7805, other scars were to be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803-5 (as in effect prior to 
August 30, 2002).

Effective August 30, 2002, Diagnostic Code 7800 provides a 10 
percent rating for scars of the head, face , and neck when 
there is one characteristic of disfigurement.  The eight 
characteristics of disfigurement are:  (1) skin indurated and 
inflexible in an area exceeding six square inches; (2) 
underlying soft tissue missing in an area exceeding six 
square inches; (3) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; (4) skin hypo-or hyperpigmented in an area exceeding 
six square inches; (5) scar adherent to the underlying 
tissue; (6) surface contour of scar elevated or depressed on 
palpation; (7) scar at least one-quarter inch in length; or 
(8) scar five or more inches in length.

A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.



A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.

An 80 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

Effective August 30, 2002, Diagnostic Codes 7803 and 7804 
provide for a maximum 10 percent evaluation for superficial 
scars that are unstable and are painful on examination, 
respectively.  Finally, Diagnostic Code 7805 provides that 
scars can be rated on limitation of the function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-5 
(2005).  

As explained in the Board's June 2004 remand, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change to the 
new standards - which, here, is August 30, 2002.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See, too, 38 C.F.R. § 3.114.

Analysis

The pertinent evidence of record consists of a private 
physician's October 2001 statement and the reports of VA 
examinations in January 2002 and July 2004.  



With respect to the former Diagnostic Code 7800, the Board 
notes that none of the evidence indicates the veteran's scar 
is moderately disfiguring.  The October 2001 private 
physician's statement revealed the scar was well-healed with 
no inflammatory change or growth while the VA examinations 
specifically found the scar was non-disfiguring.

But also considering the revised Diagnostic Code 7800, the 
Board concludes that a higher 10 percent rating is warranted 
on the basis of disfigurement.  Specifically, the reports of 
the 2002 and 2004 VA examinations indicate the scar measured 
0.8 cm and 1 cm wide, respectively.  So the fact that the 
scar exhibits at least one characteristic of disfigurement 
(i.e., it is at least 0.6 cm wide) justifies the assignment 
of a 10 percent evaluation under the revised Code 7800 
(2005).  Again, though, the veteran cannot receive this 
higher rating prior to the effective date of the change to 
the new standards - August 30, 2002.

And as for whether the veteran is entitled to an even higher 
rating, the Board finds that the evidence does not warrant a 
30 percent rating under Diagnostic Code 7800.  To warrant a 
rating at this next higher level, there must be probative 
evidence of either tissue loss and gross distortion or 
asymmetry or two or three characteristics of disfigurement.  
Neither is shown.  The October 2001 private physician's 
statement indicated the scar was well-healed with no 
inflammatory change or growth.  The report of the January 
2002 VA examination indicates the scar measured 2 cm long and 
was normal in appearance and normopigmented with no 
inflammation, edema, or keloid formation.  The report of the 
even more recent July 2004 VA examination likewise indicates 
the scar measures 2 cm long with no adherence to underlying 
tissue.  The texture of the skin was that of a normal scar 
with no sign of ulceration or skin breakdown.  There was no 
elevation or depression of the contour and the scar appeared 
superficial.  These objective clinical findings do not 
entitle the veteran to a 30 percent rating.  



The Board realizes the veteran also has met the criteria for 
a 10 percent rating under former and current Diagnostic Code 
7804.  But a rating under this code would not be more 
advantageous to him.  Since he has appealed the initial 
rating assigned, separate ratings can be assigned for 
separate periods of time based on facts found.  In other 
words, his rating can be "staged."  See Fenderson, 12 Vet 
App at 125-26.  That said, the initial evidence showing the 
scar is tender is the report of the July 2004 VA examination.  
During that evaluation, he winced slightly with firm 
palpation of the scar, a behavior indicative of tenderness in 
this area.  However, the earlier dated evidence - 
specifically, the October 2001 private physician's statement 
and the report of the January 2002 VA examination, revealed 
the scar was well-healed and nontender.  Therefore, a 10 
percent rating under former and current Diagnostic Code 7804 
would not be effective until July 19, 2004, the date of the 
most recent VA examination.  See 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 discussing the effect dates of increased 
compensation.  Assigning a higher 10 percent rating under 
Diagnostic Code 7800, in comparison, thus is more beneficial 
to him as it can be assigned retroactive to August 30, 2002.


ORDER

The claim for an initial compensable rating for the post-
operative scar on the back of the neck prior to August 30, 
2002, is denied.

However, a higher 10 percent rating is granted for the scar 
as of that date, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


